DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a non-radially symmetric directional coupler as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter of non-radially symmetric directional coupler is not well defined in the specification nor in the drawings in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 non-radially symmetric directional coupler.
Claims 2-4, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, each recites the limitation "the directional coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claims 6 and 13, it is not clearly understood what being claimed as it recites wherein a uniform aperture illumination is maintained without reflection at the edge of the aperture, since the uniform aperture illumination is not well defined in the specification for one ordinary skill in the art to understand. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2009/0309804 A1).
In claim 1, Chen discloses in Fig. 1, an antenna comprising: 
a non-circular antenna aperture (102) with radio-frequency (RF) radiating antenna elements (134s); and 
a non-radially symmetric directional coupler (feeding point 130 read as a non-radially symmetric directional coupler) to supply a RF feed wave (RF signal) to the aperture (102) at a central location ([0039] the symmetrical structure of the radiator 102 together with the centralized feeding point 130 allows current flow into the array antenna to achieve symmetrical current distribution about the plane 138) within the antenna aperture to enable the feed wave to propagate outward from the central location to an edge of the aperture.
In claim 2, Chen further discloses the antenna of claim 1 wherein the directional coupler (130) is configured to have discrete sections (pair of conductors 118/120, 112/114, 122/124) of the antenna aperture with different coupling.
In claim 3, Chen further discloses the antenna of claim 1 wherein the directional coupler (130) is configured to have different coupling based on radial lengths within the antenna aperture (102).
In claim 4, Chen further discloses the antenna of claim 1 wherein the directional coupler (130) is configured to cause power to be radiated at different rates long different radial paths (conductor pairs118/120, 112/114, 122/124).
Claim 6 is rejected in the same manner as claim 1.
In claim 7, Chen further discloses the antenna of claim 1 wherein the antenna aperture has a rectangular (102 has a rectangular shape), hexagon, octagon, or other non-radially-symmetric shape.

In claim 10, Chen further discloses the antenna of claim 9 wherein the RF radiating antenna elements (134) are placed on rings or spirals, or portions thereof, with respect to the central location (location of the centralized feeding point 130).
8.	Claim(s) 1-4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haziza (US 2018/0062268 A1).
In claim 1, Haziza discloses in Fig. 2, an antenna comprising: 
a non-circular antenna aperture (215) with radio-frequency (RF) radiating antenna elements (235s); and 
a non-radially symmetric directional coupler (feed line 265 read as a non-radially symmetric directional coupler) to supply a RF feed wave (RF signal) to the aperture (215) at a central location (265 located in center of 215) within the antenna aperture to enable the feed wave to propagate outward from the central location to an edge of the aperture.
In claim 2, Haziza further discloses the antenna of claim 1 wherein the directional coupler (265) is configured to have discrete sections (240s) of the antenna aperture with different coupling.
In claim 3, Haziza further discloses the antenna of claim 1 wherein the directional coupler (265) is configured to have different coupling based on radial lengths within the antenna aperture (215).
In claim 4, Haziza further discloses the antenna of claim 1 wherein the directional coupler (265) is configured to cause power to be radiated at different rates long different radial paths (see Fig. 3).
Claim 6 is rejected in the same manner as claim 1.
In claim 7, Haziza further discloses the antenna of claim 1 wherein the antenna aperture has a rectangular (215 has a rectangular shape), hexagon, octagon, or other non-radially-symmetric shape.
In claim 9, Haziza further discloses the antenna of claim 1 wherein the RF radiating antenna elements (235s) are located radially with respect to the central location (location of the centralized feed line 265).
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Necsoiu et al. (US 20200194887 A1).
In claim 11, Necsoiu discloses in Figs. 2-4, an antenna comprising: 
an antenna aperture (100) having a plurality of non-circular sub-apertures (24s) tiling a space, where instantaneous bandwidth of the plurality of sub-apertures is greater than instantaneous bandwidth of a single aperture (24) covering the space; and 

	Claim 13 is rejected in the same manner as claim 11.
In claim 14, Necsoiu further discloses the antenna of claim 11 wherein the antenna aperture (100) has a rectangular (see Fig. 2), hexagon, octagon, or other non-radially-symmetric shape.
In claim 16, Necsoiu further discloses the antenna of claim 11 wherein the antenna aperture (100) comprises the RF radiating antenna elements (21s) are located radially with respect to the central location (center for 100).
In claim 17, Necsoiu further discloses the antenna of claim 16 wherein the RF radiating antenna elements (21s) are placed on rings (see Fig. 2) or spirals, or portions thereof, with respect to the central location.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Park et al. (US 2017/0117633 A1).
In claim 5, Chen discloses the antenna of claim 1; with the exception of disclosing wherein the antenna aperture comprises a metasurface and the RF radiating antenna elements are surface scattering metamaterial antenna elements.
However, Park discloses in paragraph [0063] the metasurface 400 may be formed on an upper surface of the upper substrate 200, and may include a plurality of unit cells 410 made of metamaterials.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
In claim 8, Chen discloses the antenna of claim 1; with the exception of disclosing wherein the antenna aperture comprises a holographic metasurface antenna aperture.
However, Park discloses in Figs. 1-2 wherein the antenna aperture comprises a holographic metasurface antenna aperture (400).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
s 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haziza in view of Park et al.
In claim 5, Haziza discloses the antenna of claim 1; with the exception of disclosing wherein the antenna aperture comprises a metasurface and the RF radiating antenna elements are surface scattering metamaterial antenna elements.
However, Park discloses in paragraph [0063] the metasurface 400 may be formed on an upper surface of the upper substrate 200, and may include a plurality of unit cells 410 made of metamaterials.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
In claim 8, Haziza discloses the antenna of claim 1; with the exception of disclosing wherein the antenna aperture comprises a holographic metasurface antenna aperture.
However, Park discloses in Figs. 1-2 wherein the antenna aperture comprises a holographic metasurface antenna aperture (400).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
14.	Claims 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Necsoiu et al. in view of Park et al.
In claim 12, Necsoiu discloses the antenna of claim 11; with the exception of disclosing wherein the antenna aperture comprises a metasurface and the RF radiating antenna elements are surface scattering metamaterial antenna elements.
However, Park discloses in paragraph [0063] the metasurface 400 may be formed on an upper surface of the upper substrate 200, and may include a plurality of unit cells 410 made of metamaterials.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
In claim 15, Necsoiu discloses the antenna of claim 11; with the exception of disclosing wherein the antenna aperture comprises a holographic metasurface antenna aperture.
However, Park discloses in Figs. 1-2 wherein the antenna aperture comprises a holographic metasurface antenna aperture (400).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
In claim 20, Necsoiu discloses in Figs. 2-4, an antenna comprising: 

 However, Park discloses in paragraph [0063] the metasurface 400 may be formed on an upper surface of the upper substrate 200, and may include a plurality of unit cells 410 made of metamaterials.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having the metasurface formed on an upper surface of the upper substrate and including a plurality of unit cells. The antenna has improved performance, such as a low profile, a broadband circular polarization characteristic, a high gain characteristic, and the like.
Related Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gaucher et al. (US 7,675,466) teaches antenna array feed line structures for millimeter wave applications. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844